Case 2:17-cv-11910-MAG-DRG ECF No. 457-32 filed 10/23/18   PageID.11706   Page 1 of
                                      5




        EXHIBIT 1-30
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-32 filed 10/23/18 PageID.11707                                  Page 2 of
                                             5
Message
From:          George, Christopher [/O=IRMMAIL/OU=MBX SERVERS - BAL/CN=RECIPIENTS/CN=CGEORGE2]
Sent:          7/11/2017 2:38:59 PM
To:            Farmer, Floyd S [/O=IRMMAIL/OU=MBX Servers - DAL/cn=Recipients/cn=FSFarmer]
CC:            Carey, John J [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=jjcarey]; Clinton, Julius A
               [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=JAClinto]
Subject:       Charter request memo for Iraqi Removal mission on July 25, 2017
Attachments:   Iraq Charter (July 25, 2017).xlsx; SHRC to Iraq (July 25, 2017).docx



Sam,

Please see the attached charter request memorandum for an Iraqi removal mission scheduled for July 25, 2017. Also
attached is the current manifest of 60 cases, with 20 alternates.

Please let us know if you have any questions or concerns.

Regards,
Chris




                                                         ICE - 0268973
             HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-32 filed 10/23/18 PageID.11708                              Page 3 of
                                      5

                                                                    Enliircemcnt and Removal Operatzons

                                                                    11.S.Department of Homeland Security
                                                                    500 12th Street .SW
                                                                    Washington, D.C. 20536


                                                                    U.S. Immigration
                                                                    and Customs
                                                                    Enforcement

                                           July 7,2017



   MEMORANDUM FOR:              Marlen Pineiro
                                Assistant Director
                                Removal

   THROUGH:                     John Schultz
                                Deputy Assistant Director
                                Removal Management Division

   FROM:                        Floyd S. Farmer
                                Unit Chief
                                Removal and International Operations -Middle East/Eastern
                                Africa

   SUBJECT:                     Request for Charter Mission to Iraq


   Issue:

   The purpose of this memorandum is to request authorization to conduct a charter removal
   mission to Iraq to affect the removal of 60 Iraqi nationals who cannot be removed via
   commercial means.

   Background:

   The Removal and International Operations (RIO) is currently managing sixty (60) cases
   involving Iraqi nationals who do not have travel documents (TD). RIO in conjunction with the
   Department of State (DOS) in Baghdad has acquired permission to send these 60 subjects on a
   charter flight. Iraq will accept the cases with an approved manifest instead of TDs. Commercial
   Airlines would require a TD issued by the receiving country before they allow these subjects to
   board the aircraft. Accordingly, these individuals cannot be removed on commercial airlines and
   require charter removal via ICE Air Operations (IAO).




                                                                    www .ice.gov




                                           ICE - 0268974
             HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-32 filed 10/23/18 PageID.11709                              Page 4 of
                                      5

   Request for Charter Mission to Iraq
   Page 2


   Attached to this memorandum is the list of individuals currently identified for this charter, along with 20
   proposed alternates.

   Recommendation:

   RMD recommends approval of this mission in order to finalize the manifest. Once approved, RMD
   will coordinate with IA0 to finalize the manifest and schedule the mission for July 25, 2017.

   It is anticipated that the following GS-13 or above will travel for this mission:

       •   Removal Management Division: One GS-14 Detention and Deportation Officer who is
           familiar with the cases and is familiar with Embassy protocols.
       •   International Operations Division: ERO (A) Assistant Attaché for Removal, Jorge
           Tenarodriguez may be on ground in Iraq. An HSI Country Attaché may be on the ground in
           Iraq.
       •   ICE Air Operations: One GS-13 or above.




                                               ICE - 0268975
             HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-32 filed 10/23/18 PageID.11710   Page 5 of
                                      5

   Request for Charter Mission to Iraq
   Page 3




   Approve:                                       Disapprove:


   Modified:                                      Needs Discussion:



   cc:    Katrina Kane
          Deputy Assistant Director
          ICE Air Operations




                                         ICE - 0268976
